      CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

RANDI HANDWERK, JOHN                            Case No. 0:21-cv-00351-MJD-TNL
VEHRENKAMP, and JUSTIN PIC, on
behalf of themselves individually and all
others similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                 Defendants.
DAN FLATEN, on behalf of himself                Case No. 0:21-cv-00404-MJD-TNL
individually and all others
similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
LEON PFAFF, on behalf of                        Case No. 0:21-cv-00462-MJD-TNL
himself individually and all others
similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                   Defendants.




                                            1
      CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 2 of 15




B. CARLSON, on behalf of                       Case No. 0:21-cv-00475-MJD-TNL
himself individually and all others
similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
RYAN BROS., INC., on behalf of                 Case No. 0:21-cv-00433-MJD-TNL
themselves and all others
similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
EAGLE LAKE FARMS PARTNERSHIP,                  Case No. 0:21-cv-00543-MJD-TNL
on behalf of itself individually and all
others
similarly situated,

                 Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                  Defendants.




                                           2
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 3 of 15




BRAD DEKREY, on behalf of himself         0:21-cv-00639-MJD-TNL
individually and all others
similarly situated,

               Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                Defendants.

TYLER SCHULTZ, on behalf of himself       0:21-cv-00681-MJD-TNL
individually and all others
similarly situated,

               Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                    Defendants.
HAPKA FARMS, INC. and AMY                 0:21-cv-00685-MJD-TNL
HAPKA, on behalf of themselves
individually and all others
similarly situated,

               Plaintiff,

v.

BAYER CROPSCIENCE LP et al.,

                Defendants.




                                      3
       CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 4 of 15




BEEMAN BERRY FARM, LLC,                        0:21-cv-00719-MJD-TNL
individually and on behalf of all others
similarly situated,

Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

Defendants.

WUNSCH FARMS, individually and on              0:21-cv-00970-MJD-TNL
behalf of all others
similarly situated,

Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

Defendants.

KENNETH BECK, on behalf of himself             0:21-cv-00996-MJD-TNL
individually and all others similarly
situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

Defendants.

         JOINT STIPULATION REGARDING PRETRIAL ORDER NO. 1


      Plaintiffs Randi Handwerk, Dan Flaten, Ryan Bros., Inc., Michael J. Ryan, Leon

Pfaff, B. Carlson, Eagle Lake Farms Partnership, Brad DeKrey, Tyler Schultz, Hapka

                                           4
       CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 5 of 15




Farms, Inc., Amy Hapka, Beeman Berry Farm, LLC, Wunsch Farms, Kenneth Beck, John

Vehrenkamp, and Justin Pic,1 (collectively, “Plaintiffs”) and Defendants’ Bayer

CropScience, LP, Bayer CropScience, Inc., Corteva, Inc., Pioneer Hi-Bred International,

Inc., Cargill Incorporated, BASF Corporation, Syngenta Corporation, Winfield Solutions,

LLC, Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag

Solutions Inc., Growmark Inc., Growmark FS, LLC, Simplot AB Retail Sub, Inc., and

Tenkoz, Inc. (collectively, “Defendants”) enter into this Joint Stipulation regarding the

submission of a Pretrial Order, in the above-referenced actions.

       WHEREAS, in support of this Joint Stipulation, Plaintiffs and Defendants state:

       1.     The Parties in these related actions, pending in the District of Minnesota,

have voluntarily coordinated proceedings while the Judicial Panel on Multidistrict

Litigation (“JPML”) considers a motion to transfer for coordination or consolidated pretrial

proceedings pursuant to 28 U.S.C. § 1407. Plaintiffs2 have jointly filed a Consolidated

Amended Class Action Complaint.


1
  This Joint Stipulation is being filed in all cases referenced above.
2
 “Plaintiffs” refers to those in the following cases: Handwerk, et al. v. Bayer Cropscience,
et al., 0:21-cv-00351-MJD-TNL (D. Minn.); Flaten v. Bayer Cropscience, et al., 0:21-cv-
00404-MJD-TNL (D. Minn.); Ryan Bros., Inc., v. Bayer Cropscience, et al., 0:21-cv-
00433-MJD-TNL (D. Minn); Pfaff v. Bayer Cropscience, et al., 0:21-cv-00462-MJD-TNL
(D. Minn.); Carlson v. Bayer Cropscience, et al., 0:21-cv-00475-MJD-TNL (D. Minn.);
Eagle Lake Farms Partnership v. Bayer Cropscience, et al., 0:21-cv-00543-MJD-TNL (D.
Minn.); Dekrey v. Bayer Cropscience, et al., 0:21-cv-00639-MJD-TNL (D. Minn.); Schultz
v. Bayer Cropscience, et al., 0:21-cv-00681-MJD-TNL (D. Minn.); Hapka Farms, Inc. and
Amy Hapka v. Bayer Cropscience et al., 0:21-cv-00685-MJD-TNL (D. Minn.); Beeman
Berry Farm, LLC v. Bayer Cropscience et al., 0:21-cv-00719-MJD-TNL (D. Minn.);
Wunsch Farms v. Bayer Cropscience et al., 0:21-cv-00970-MJD-TNL (D. Minn.); and
Beck v. Bayer Cropscience et al., 0:21-cv-00996-MJD-TNL (D. Minn.). This proposed
pretrial order is being filed contemporaneously in each of those dockets.

                                             5
       CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 6 of 15




       2.     The Proposed Pretrial Order shall govern the practice and procedure in those

actions listed herein so long as the Court has jurisdiction over the actions. This Order shall

also apply to any actions later filed in, removed to, or transferred to this Court that are

deemed related by this Court, by the Judicial Panel on Multidistrict Litigation, or by

stipulation of the parties with Court approval. The Court will refer to all such existing and

future actions as the “Cases.”

       3.     All Cases are hereby consolidated into one action (the “Consolidated

Action”) for all pretrial purposes, pursuant to Fed. R. Civ. P. 42. This consolidation does

not constitute a determination that all later-filed Cases should be consolidated for trial, nor

does it have the effect of making any person or entity a party to any Case in which that

party has not been named, served, or added in accordance with the Federal Rules of Civil

Procedure.

       4.     Plaintiffs and Defendants have met, and conferred, and agreed upon the

Proposed Pretrial Order No. 1.

       5.     GROWMARK Inc. states that it has consulted with all defendants in the

Cases and that all defendants have consented to this stipulation and to the entry of the

proposed order.

       WHEREFORE, Plaintiffs and Defendants respectfully request that the Court

approve this Joint Stipulation and Proposed Pretrial Order.

Dated: April 30, 2021                          Respectfully submitted,

 /s/ Daniel E. Gustafson                          /s/ Jaime Stilson
 Daniel E. Gustafson (MN Lic. #202241)            Michael A. Lindsay (MN Lic. #0163466)
 Daniel C. Hedlund (MN Lic. #258337)              F. Matthew Ralph (MN Lic. #0323202)

                                              6
      CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 7 of 15




Michelle J. Looby (MN Lic. #0388166)         Jaime Stilson (MN Lic. #0392913)
Daniel J. Nordin (MN Lic. #0392393)          DORSEY & WHITNEY LLP
Mickey L. Stevens (MN Lic. #0398549)         50 South Sixth Street Suite 1500
GUSTAFSON GLUEK PLLC                         Minneapolis, MN 55402-1498
Canadian Pacific Plaza                       Telephone: (612) 340-2600
120 South Sixth Street, Suite 2600           lindsay.michael@dorsey.com
Minneapolis, MN 55402                        ralph.matthew@dorsey.com
Telephone: (612) 333-8844                    stilson.jaime@dorsey.com
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com                  Counsel for GROWMARK, Inc.;
mlooby@gustafsongluek.com                    GROWMARK FS, LLC
dnordin@gustafsongluek.com
mstevens@gustafsongluek.com


Counsel for Plaintiffs Randi Handwerk,
Dan Flaten, Leon Pfaff, Eagle Lake
Farms Partnership, Wunsch Farms, John
Vehrenkamp, and Justin Pic

Joseph W. Cotchett
Adam J. Zapala
Karin B. Swope
Elizabeth T. Castillo
James G.B. Dallal
Reid W. Gaa
COTCHETT, PITRE & MCCARTHY,
LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
Tel: (650) 697-6000
Fax: (650) 697-0577
jcotchett@cpmlegal.com
azapala@cpmlegal.com
kswope@cpmlegal.com
ecastillo@cpmlegal.com
jdallal@cpmlegal.com
rgaa@cpmlegal.com


Counsel for Plaintiff Randi Handwerk




                                         7
      CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 8 of 15




/s/Michael R. Cashman
Michael R. Cashman (MN Lic. #206945)
Anne T. Regan (MN Lic. #0333852)
Nathan D. Prosser (MN Lic. #0329745)
HELLMUTH & JOHNSON PLLC
8050 West 78th Street
Edina, MN 55439
Telephone: (952) 941-4005
Facsimile: (952) 941-2337
aregan@hjlawfirm.com
nprosser@hjlawfirm.com


Counsel for Plaintiffs Randi Handwerk,
Michael J. Ryan & Ryan Bros., Inc., and
Kenneth Beck

Joseph Goldberg
Vincent J. Ward
Frank T. Davis
Josh B. Ewing
FREEDMAN BOYD HOLLANDER
GOLDBERG URIAS & WARD P.A.
20 First Plaza, Suite 700
Albuquerque, NM 87102
Telephone: (505) 305-1263
jg@fbdlaw.com
vwj@fbdlaw.com
ftd@fbdlaw.com
jbe@fbdlaw.com


Counsel for Plaintiff Randi Handwerk

Richard M. Paul III
Ashlea G. Schwarz
PAUL LLP
601 Walnut Street, Suite 300
Kansas City, MO 64106
Telephone: 816-984-8100
Fax: 816-984-8101
Rick@PaulLLP.com
Ashlea@PaulLLP.com

                                          8
      CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 9 of 15




Counsel for Plaintiff Dan Flaten

Drew R. Ball
Steve McCann
BALL & MCCANN, P.C.
161 North Clark Street, Suite 1600
Chicago, Illinois 60601
Telephone: (872) 205-6556
Fax: (872) 204-0244
Drew@BallMcCannLaw.com
Steve@BallMcCannLaw.com


Counsel for Plaintiffs Michael J. Ryan &
Ryan Bros., Inc., and Kenneth Beck

Robert J. Gralewski, Jr.
Samantha L. Greenberg
KIRBY McINERNEY LLP
600 B Street, Suite 2110
San Diego, CA 92101
Telephone: (619) 784-1442
bgralewski@kmllp.com
sgreenberg@kmllp.com


Counsel for Plaintiff Leon Pfaff

Kenneth A. Wexler
Mark R. Miller
Melinda J. Morales
WEXLER WALLACE LLP
55 W. Monroe Street, Suite 3300
Chicago, Illinois 60603
Tel: (312) 346-2222
Fax: (312) 346-0022
kaw@wexlerwallace.com
mrm@wexlerwallace.com
mjm@wexlerwallace.com


Counsel for Plaintiff Leon Pfaff

                                           9
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 10 of 15




Timothy D. Battin
Christopher V. Le
STRAUS & BOIES, LLP
4041 University Drive, Suite 500
Fairfax, VA 22030
Tel: (703) 764-8700
tbattin@straus-boies.com
cle@straus-boies.com


Counsel for Plaintiff Leon Pfaff


/s/David M. Cialkowski
David M. Cialkowski (MN Lic. #306526)
Brian C. Gudmundson (MN Lic. #336695)
Alyssa J. Leary (MN Lic. #397552)
ZIMMERMAN REED LLP
1100 IDS Center, 80 S. 8th St.
Minneapolis, MN 55402
Telephone: (612) 341-0400
david.cialkowski@zimmreed.com
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com

Hart L. Robinovitch (MN Lic. #240515)
ZIMMERMAN REED LLP
14646 N. Kierland Blvd., Suite 145
Scottsdale, AZ 85254
Telephone: (480) 348-6415
hart.robinovitch@zimmreed.com


Counsel for Plaintiffs B. Carlson and
Brad DeKrey

E. Powell Miller
Sharon S. Almonrode
William Kalas
Dennis A. Lienhardt
THE MILLER LAW FIRM PC
950 West University Drive,

                                        10
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 11 of 15




Rochester, Michigan 48307
Telephone: (248) 841-2200
epm@miller.law
ssa@miller.law
wk@miller.law
dal@miller.law


Counsel for Plaintiff Brad DeKrey

Jeffrey B. Gittleman
Chad A. Carder
BARRACK, RODOS & BACINE
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 963-0600
Fax: (215) 963-0838
jgittleman@barrack.com
ccarder@barrack.com


Counsel for Plaintiff Eagle Lake Farms
Partnership


John G. Emerson
EMERSON FIRM, PLLC
2500 Wilcrest, Suite 300
Houston, TX 77042
Telephone: (800)-551-8649
Fax: (501) 286-4659
jemerson@emersonfirm.com


Counsel for Plaintiff Eagle Lake Farms
Partnership


/s/ Bryan L. Bleichner
Karl L. Cambronne (MN Lic. #14321)
Bryan L. Bleichner (MN Lic. #0326689)
Jeffrey D. Bores (MN Lic. #227699)


                                         11
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 12 of 15




Christopher P. Renz (MN Lic. #0313415)
CHESTNUT CAMBRONNE PA
100 Washington Avenue South, Suite
1700 Minneapolis, MN 55401
Telephone: (612) 339-7300
Fax: (612) 336-2940
kcambronne@chestnutcambronne.com
bbleichner@chestnutcambronne.com
jbores@chestnutcambronne.com
crenz@chestnutcambronne.com


Counsel for Plaintiff Tyler Schultz

Wilbert B. Markovits
Terence R. Coates
MARKOVITS, STOCK & DEMARCO,
LLC
3825 Edwards Road, Ste. 650
Cincinnati, OH 45209
Telephone: (513) 651-3700
Fax: (513) 665-0219
bmarkovits@msdlegal.com
tcoates@msdlegal.com


Counsel for Plaintiff Tyler Schultz


/s/ Garrett D. Blanchfield
Mark Reinhardt (MN Lic. # 90530)
Garrett D. Blanchfield (MN Lic. #209855)
Roberta A. Yard (MN Lic. #322295)
REINHARDT WENDORF &
BLANCHFIELD
332 Minnesota Street, Suite W1050
St. Paul, MN 55101
Telephone: (651) 287-2100
Fax: (651) 287-2103
m.reinhardt@rwblawfirm.com
g.blanchfield@rwblawfirm.com
r.yard@rwblawfirm.com



                                           12
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 13 of 15




Counsel for Plaintiffs Hapka Farms, Inc.
& Amy Hapka




/s/William G. Caldes
William G. Caldes
Jeffrey J. Corrigan
Jeffrey L. Spector
Icee N. Etheridge
SPECTOR ROSEMAN & KODROFF,
P.C.
2001 Market Street, Suite 3420
Philadelphia, PA 19103
Telephone: (215) 496-0300
Fax: (215) 496-6611
bcaldes@srkattorneys.com
jcorrigan@srkattorneys.com
jspector@srkattorneys.com
ietheridge@srkattorneys.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

Rhett A. McSweeney (MN Lic. #269542)
Jonathan R. Mencel (MN Lic. #390056)
MCSWEENEY LANGEVIN
2116 Second Avenue South
Minneapolis, MN 55404
Telephone: (612) 746-4646
Fax: (612) 454-2678
ram@westrikeback.com
jon@westrikeback.com
filing@westrikeback.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

Mark K. Wasvary


                                           13
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 14 of 15




MARK K. WASVARY, P.C.
2401 W. Big Beaver Rd, STE 100
Troy, MI 48084
Telephone: 248-649-5667
Fax: 248-649-5668
markwasvary@hotmail.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

Brian P. Murray
Lee Albert
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite 530
New York, NY 10169
Telephone: (212) 682-5340
Fax: (212) 884-0988
bmurray@glancylaw.com
lalbert@glancylaw.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

Steven A. Kanner
Jonathan M. Jagher
FREED KANNER LONDON & MILLEN
LLC
2201 Waukegan Rd, Suite 130
Bannockburn, IL 60015
Telephone: (224) 632-4500
Fax: (224) 632-4521
skanner@fklmlaw.com
jjagher@fklmlaw.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

David P. McLafferty
MCLAFFERTY LAW FIRM, P.C.
923 Fayette Street


                                           14
     CASE 0:21-cv-00351-MJD-TNL Doc. 101 Filed 04/30/21 Page 15 of 15




Conshohocken, PA 19428
Telephone: (610) 940-4000 ext. 12
Fax: (610) 940-4007
dmclafferty@mclaffertylaw.com


Counsel for Plaintiff Beeman Berry Farm,
LLC

Brett Cebulash
Kevin Landau
Evan Rosin
TAUS, CEBULASH & LANDAU, LLP
80 Maiden Lane, Suite 1204
New York, NY 10038
Telephone: (212) 931-0704
bcebulash@tcllaw.com
klandau@tcllaw.com
erosin@tcllaw.com


Counsel for Plaintiff Wunsch Farms




                                           15
